Herbert, J.,
concurring. I concur in the judgment in this case, but do not agree that E. C. 5717.02 places upon the Board of Tax Appeals a mandatory duty to make an independent investigation. That section clearly and specifically states an opposite intent of the General Assembly. The investigation is discretionary with the board, as the statute uses not only the word “may,” but includes “as it deems proper.” Moreover, in another part of the statute, the word “shall” does appear, and directs the hearing of additional evidence when requested by “any interested party.”
As unambiguously enacted by the General Assembly, *228R. C. 5717.02 provides ample machinery for the board to acquire whatever additional evidence may be necessary to implement onr mandate in this case. We should not yield to the temptation to rewrite a legislative enactment, even though such judicatory penmanship may appear to provide the momentary resolution of a pesky problem.